IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46245

STATE OF IDAHO,                                )
                                               )    Filed: April 10, 2019
       Plaintiff-Respondent,                   )
                                               )    Karel A. Lehrman, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
BOBBY LEE ALLOWAY,                             )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentences,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Bobby Lee Alloway pled guilty to two counts of felony injury to children, Idaho
Code § 18-1501(1). In exchange for his guilty plea, additional charges were dismissed. The
district court imposed concurrent, unified sentences of ten years with two years determinate, to
run concurrently with a sentence in a separate case. Alloway filed an Idaho Criminal Rule 35
motion for reduction of his sentences, which the district court denied. Alloway appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Alloway’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Alloway’s
Rule 35 motion is affirmed.




                                              2